Downey, J.
Suit by the appellants against the appellee, issue,.trial, verdict for the plaintiffs, motion for a new trial made by the plaintiffs overruled, and judgment.
The only error assigned relates to the refusal to grant a new trial. The evidence is not in the record. Certain affidavits used in support of the motion for a new trial are copied into the record by the clerk, but they are not made part of the record by a bill of exceptions. The instructions referred to in the motion for a new trial are not in the record. There is really no question in the record for our decision.
The judgment is affirmed, with costs.